     Case 2:18-cv-09095-MWF-JC Document 11 Filed 05/11/20 Page 1 of 7 Page ID #:94



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    HASSAN MUSA MACK,                           Case No. 2:18-cv-09095-MWF-JC
12                         Plaintiff,
                                                  MEMORANDUM OPINION AND
13                   v.                           ORDER DISMISSING ACTION
14
      F. PEREZ, et al.,
15
16                         Defendants.
17
     I.    BACKGROUND AND SUMMARY
18
           On October 23, 2018, plaintiff Hassan Musa Mack, a state prisoner who is
19
     proceeding pro se and has been granted leave to proceed without prepayment of the
20
     filing fee (“IFP”), filed a Civil Rights Complaint (“Complaint”) apparently pursuant
21
     to 42 U.S.C. § 1983 against officials connected with the inmate classification
22
     committee at the California Men’s Colony where plaintiff was previously housed.
23
           As plaintiff is a prisoner proceeding IFP on a civil rights complaint against
24
     governmental defendants, the assigned Magistrate Judge screened the Complaint to
25
     determine if the action is frivolous or malicious, fails to state a claim on which
26
     relief may be granted, or seeks monetary relief against a defendant who is immune
27
     from such relief. See 28 U.S.C. §§ 1915(e)(2)(B), 1915A; 42 U.S.C. §1997e(c).
28
     Case 2:18-cv-09095-MWF-JC Document 11 Filed 05/11/20 Page 2 of 7 Page ID #:95



 1          On March 17, 2020, the Magistrate Judge issued an Order Dismissing
 2 Complaint with Leave to Amend and Directing Plaintiff to Respond to Order
 3 (“March Order”).1 The March Order advised plaintiff that the Complaint was
 4 deficient for reasons described in the March Order, dismissed the Complaint with
 5 leave to amend, and directed plaintiff, within fourteen days (i.e., by March 31,
 6 2020), to file one of the following: (1) a first amended complaint which cures the
 7 pleading defects described in the March Order; (1) a notice of dismissal; or (3) a
 8 notice of intent to stand on the Complaint.2 The March Order expressly cautioned
 9
10          1
              Absent consent by all parties, including unserved defendants, a magistrate judge cannot
11   issue dispositive orders, including an order dismissing a claim. Branch v. Umphenour, 936 F.3d
     994, 1004 (9th Cir. 2019); see also Williams v. King, 875 F.3d 500, 504 (9th Cir. 2017)
12   (“[C]onsent of all parties (including unserved defendants) is a prerequisite to a magistrate
13   judge’s jurisdiction to enter dispositive decisions under § 636(c)(1).”); 28 U.S.C. §
     636(b)(1)(A)-(B). However, “the dismissal of a complaint with leave to amend is a
14   non-dispositive matter.” McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991) (emphasis
     added). Accordingly, a magistrate judge may dismiss a complaint with leave to amend without
15   the approval of a district judge. See id. at 797 (“While the magistrate can dismiss complaints
16   with leave to amend, the district court necessarily must review that decision before dismissing
     the entire action.”). Additionally, a plaintiff who disagrees with a magistrate judge’s order,
17   including a nondispositive order dismissing a pleading with leave to amend, may file an
     objection with the district judge. See Bastidas v. Chappell, 791 F.3d 1155, 1162 (9th Cir. 2015);
18
     see also Hunt v. Pliler, 384 F.3d 1118, 1124 (9th Cir. 2004) (“District court review of even these
19   nondispositive matters . . . can be compelled upon objection of the party against whom the
     magistrate has ruled.”) (quoting McKeever, 932 F.2d at 798). The March Order expressly
20   notified plaintiff that (1) the March Order constituted non-dispositive rulings on pretrial matters;
21   (2) to the extent a party disagreed with such non-dispositive rulings, such party may seek review
     from the District Judge within a specified time frame; (3) to the extent a party believed that the
22   rulings were dispositive, rather than non-dispositive, such party had the right to object to the
     determination that the rulings were non-dispositive within a specified time frame; and (4) a party
23   would be foreclosed from challenging the rulings in the March Order if such party did not seek
24   review thereof or object thereto. (March Order at 20 n.6).

25          2
              Specifically, the Magistrate Judge advised plaintiff, albeit in greater detail and with
     citation to authorities, that the Complaint (1) violated Rule 10 of the Federal Rules of Civil
26
     Procedure because it did not name all (or indeed any) of the parties in the caption or allege
27   claims in sequentially numbered paragraphs, each limited as far as practicable to a single set of
     circumstances; (2) failed to state a viable claim for damages against defendants, to the extent
28                                                                                             (continued...)

                                                        2
     Case 2:18-cv-09095-MWF-JC Document 11 Filed 05/11/20 Page 3 of 7 Page ID #:96



 1 plaintiff that the failure timely to file a first amended complaint, a notice of
 2 dismissal, or a notice of intent to stand on the Complaint may be deemed plaintiff’s
 3 admission that amendment is futile and may result in the dismissal of this action on
 4 the grounds set forth in the March Order, on the ground that amendment is futile,
 5 for failure diligently to prosecute, and/or for failure to comply with the March
 6 Order. The foregoing March 27, 2020 deadline expired without any action by
 7 plaintiff. Plaintiff has not sought review of, or filed any objection to the March
 8 Order and has not communicated with the Court since it was issued.
 9           As discussed below, this action is dismissed due to plaintiff’s failure to
10 comply with Rule 10 of the Federal Rules of Civil Procedure, his failure to state a
11 claim for relief, his unreasonable failure to prosecute and his failure to comply with
12 the March Order.
13 II.      PERTINENT LAW
14           It is well-established that a district court may sua sponte dismiss an action
15 where the plaintiff has failed to comply with a court order and/or unreasonably
16 failed to prosecute. See Link v. Wabash Railroad Co., 370 U.S. 626, 629-33
17 (1962); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.) (as amended), cert.
18
19           2
               (...continued)
20   sued in their official capacities, because an official capacity suit is the equivalent of a suit against
     the State which has sovereign immunity and as to which the Eleventh Amendment bars such
21   relief; (3) failed to state an Eighth Amendment claim because the Complaint does not allege that
22   defendants were aware of and intentionally disregarded a substantial risk to plaintiff’s safety;
     (4) failed to state a Section 1983 claim based on the handling of plaintiff’s inmate grievances
23   because, among other reasons, a prison official’s processing of an inmate’s appeals, without
     more, cannot serve as a basis for Section 1983 liability; (5) failed to state a Fourteenth
24   Amendment Due Process claim because, among other things, inmates generally do not have a
25   liberty interest in being assigned a particular security classification and there was no indication
     that plaintiff’s classification inexorably impacted some other protected liberty interest, and
26   plaintiff did not allege a deprivation of a constitutionally adequate procedure; and (6) failed to
     state a Fourteenth Amendment Equal Protection claim because plaintiff did not plausibly allege
27
     that any defendant intentionally discriminated against him based upon his membership in a
28   protected class, or that a defendant intentionally treated similarly situated individuals different
     than plaintiff without a rational relationship to a legitimate state purpose.

                                                        3
     Case 2:18-cv-09095-MWF-JC Document 11 Filed 05/11/20 Page 4 of 7 Page ID #:97



 1 denied, 506 U.S. 915 (1992); see also McKeever v. Block, 932 F.2d 795, 797 (9th
 2 Cir. 1991) (district court may sua sponte dismiss action “only for an unreasonable
 3 failure to prosecute”) (citations omitted); see also Edwards v. Marin Park, Inc., 356
 4 F.3d 1058, 1065 (9th Cir. 2004) (sua sponte dismissal pursuant to Fed. R. Civ. P.
 5 41(b) proper sanction in cases where a plaintiff is notified of deficiencies in
 6 complaint and is given “the opportunity to amend [the complaint] or be dismissed”
 7 but the plaintiff “[does] nothing”) (citations omitted; emphasis in original).
 8         In determining whether to dismiss an action for failure to prosecute or failure
 9 to comply with court orders, a district court must consider several factors, namely
10 (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need
11 to manage its docket; (3) the risk of prejudice to defendants; (4) the public policy
12 favoring disposition of cases on their merits; and (5) the availability of less drastic
13 alternatives. See In re Eisen, 31 F.3d 1447, 1451 (9th Cir. 1994) (failure to
14 prosecute); Ferdik, 963 F.2d at 1260-61 (failure to comply with court orders).
15 Dismissal is appropriate under the foregoing analysis “where at least four factors
16 support dismissal . . . or where at least three factors ‘strongly’ support dismissal.”
17 Hernandez v. City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998) (citations
18 omitted).
19         Where a plaintiff is proceeding pro se, however, the court must first notify
20 the plaintiff of the deficiencies in the complaint so that the plaintiff has an
21 opportunity “to amend effectively.” Ferdik, 963 F.2d at 1261 (citation omitted). In
22 addition, where a Magistrate Judge originally dismissed the complaint with leave to
23 amend, the District Judge must review that decision before dismissing the entire
24 action. See McKeever, 932 F.2d at 797 (“While the magistrate can dismiss
25 complaints with leave to amend, the district court necessarily must review that
26 decision before dismissing the entire action.”). A district judge may not dismiss an
27 action for failure to comply with a court order (e.g., the Magistrate Judge’s order to
28
                                                4
     Case 2:18-cv-09095-MWF-JC Document 11 Filed 05/11/20 Page 5 of 7 Page ID #:98



 1 file an amended complaint) or for unreasonable failure to prosecute if the initial
 2 decision to dismiss a complaint was erroneous. Yourish v. California Amplifier,
 3 191 F.3d 983, 992 (9th Cir. 1999) (citing id.).
 4 III.    DISCUSSION AND ORDER
 5         First, the Court has reviewed the March Order and finds that it adequately
 6 and properly notified plaintiff of the deficiencies in the Complaint and afforded him
 7 an opportunity to amend effectively. This Court agrees with and adopts the March
 8 Order, and finds that the Magistrate Judge properly dismissed the Complaint with
 9 leave to amend for the reasons discussed therein.
10         Second, as explained in the March Order, the Complaint violates Rule 10
11 because, among other things, it does not (1) name all (or indeed any) of the parties
12 in the caption; or (2) allege claims in sequentially “numbered paragraphs, each
13 limited as far as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(a)-
14 (b) (emphasis added). As plaintiff has been afforded an opportunity to comply with
15 Rule 10 and has not done so, dismissal on this basis is appropriate. See, e.g.,
16 Ferdik, 963 F.2d at 1263 (affirming dismissal of action based on failure to comply
17 with court order that complaint be amended to name all defendants in caption as
18 required by Rule 10(a)), cert. denied, 506 U.S. 915 (1992).
19         Third, as also explained in the March Order, the Complaint fails to state a
20 claim for relief against any defendant. The March Order explained in detail what
21 plaintiff needed to do to cure the deficiencies in his pleading, ordered plaintiff to
22 respond to the March Order by filing a first amended complaint which cured the
23 identified pleading defects, or filing a notice of dismissal, or filing a notice of intent
24 to stand on Complaint, and cautioned plaintiff that his failure timely to respond to
25 the March Order may be deemed his admission that amendment is futile and may
26 result in the dismissal of this action on the grounds identified in the March Order,
27 on the ground that amendment is futile, for failure diligently to prosecute, and/or for
28 failure to comply with the March Order. In light of plaintiff’s failure to file any

                                                5
     Case 2:18-cv-09095-MWF-JC Document 11 Filed 05/11/20 Page 6 of 7 Page ID #:99



 1 response to the March Order as expressly directed or to communicate with the
 2 Court since its issuance, this Court deems such failure plaintiff’s admission that
 3 amendment of the Complaint is futile and concludes that plaintiff is unable or
 4 unwilling to draft a complaint that states viable claims for relief. See, e.g., Knapp
 5 v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant knowingly and
 6 repeatedly refuses to conform his pleadings to the requirements of the Federal
 7 Rules, it is reasonable to conclude that the litigant simply cannot state a claim.”)
 8 (emphasis in original), cert. denied, 135 S. Ct. 57 (2014). Accordingly, dismissal of
 9 the instant action based upon plaintiff’s failure to state a claim is appropriate.
10         Fourth, dismissal is appropriate based upon plaintiff’s failure to comply with
11 the March Order and the failure to prosecute. The Court has considered the five
12 factor discussed above – the public’s interest in expeditious resolution of litigation,
13 the court’s need to manage its docket, the risk of prejudice to defendants, the public
14 policy favoring disposition of cases on their merits, and the availability of less
15 drastic alternatives. The first two factors – the public’s interest in expeditiously
16 resolving this litigation and the Court’s interest in managing the docket – strongly
17 weigh in favor of dismissal. As noted above, plaintiff has been notified of the
18 deficiencies in the Complaint and has been given the opportunity to amend it, to
19 dismiss it, or to notify the Court that he wishes to stand thereon. He has done
20 nothing. See Edwards, 356 F.3d at 1065. The third factor, risk of prejudice to
21 defendants, also weighs strongly in favor of dismissal. See Anderson v. Air West,
22 Inc., 542 F.2d 522, 524 (9th Cir. 1976) (prejudice to defendants presumed from
23 unreasonable delay) (citation omitted). The fourth factor, the public policy favoring
24 disposition of cases on their merits, is greatly outweighed by the factors in favor of
25 dismissal discussed herein. As for the fifth factor, since plaintiff has already been
26 cautioned of the consequences of his failure to prosecute and his failure to comply
27 with the March Order, and plaintiff has been afforded the opportunity to avoid such
28 consequences but has not responded, no sanction lesser than dismissal is feasible.

                                               6
     Case 2:18-cv-09095-MWF-JC Document 11 Filed 05/11/20 Page 7 of 7 Page ID #:100



 1 See, e.g., Yourish, 191 F.3d at 989 (dismissal of action with prejudice not excessive
 2 sanction for plaintiffs’ failure timely to comply with court’s order to submit an
 3 amended complaint).
 4          IT IS THEREFORE ORDERED that this action is dismissed based upon
 5 plaintiff’s failure to comply with Rule 10 of the Federal Rules of Civil Procedure,
 6 his failure to state a claim, his unreasonable failure to prosecute and his failure to
 7 comply with the March Order.
 8          IT IS SO ORDERED.
 9
10 DATED: May 11, 2020
11
12                                    ________________________________________
13                                    MICHAEL W. FITZGERALD
                                      UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               7
